DETAILED ACTION
Status of Claims
Applicant has amended claims 4, 8, 10, 12, 13, 17, 19, 21 and 22.  No claims have been added or canceled.  Claims 1-3 were canceled prior to previous office action. Thus, claims 4-23 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 03 March 2022 with respect to:
objection to claims 4, 13 and 22,
double patenting rejection;
rejections of claims 5, 11, 13 and 20 under U.S.C. § 112(a),
rejections of claims 4-23 under U.S.C. § 112(b),
rejection to claims 4-23 under U.S.C. § 101, 
rejections of claims 4, 13 and 22 under 35 U.S.C. § 103 as being unpatentable over Brown et al (US Pub. No. 20160300200 A1) in view of Pace et al (US Pub. No. 20030084134 A1),
rejections of claims 5-7 and 14-16 and 23 under 35 U.S.C. § 103 as being unpatentable over Brown in view of Pace, in further view of Boudville (US Pub. No. 20170031874 A1),
rejections of claims 8-12 and 17-21 under 35 U.S.C. § 103 as being unpatentable over Brown in view of Pace, in further view of Davis et al (US Pub. No. 20160342978 A1)
have been fully considered.  Amendments to claims have been entered.
Examiner notes that in the arguments and amendments filed on 03 March 2022, the heading references application 15/149,229, not the instant application number of 17/011,541.
Examiner acknowledges Applicant’s request to reconsider double patenting rejection over US Patent No. 10,769,599.  However, Examiner will maintain double patenting rejection until a determination as to the allowability of the pending claims has been made.  
Examiner acknowledges arguments regarding claims to overcome 35 U.S.C. § 112(a) rejections.  However, arguments are not totally effective.  
Regarding the rejection of claims 11 and 20, Applicant argues that “the claims do not aim to determine the illicit activity as such, a-priory, but rather establish that the first account is involved in illicit activity given that the second account is involved in illicit activity, which is already known” [remarks page 11].  However, Examiner respectfully disagrees in that the claim explicitly recites:
“the further analysis includes determining that the first account is involved in illicit activity when the second account is an account known to be involved in the illicit activity” (emphasis added).
Accordingly, Examiner maintains  35 U.S.C. § 112(a) rejection to claims 11 and 20.
Examiner acknowledges amendments to claims to overcome claim objections and 35 U.S.C. § 112(b) rejections.  However, amendments are not totally effective.  See revised claim objections and § 112 rejections below. 
Examiner acknowledges amendments to, and arguments regarding claims to overcome 35 U.S.C. § 101 rejection.  However, arguments are not persuasive.
Applicant argues subject matter eligibility in that:
“claim 4 applies and/or uses the alleged judicial exception (which has been identified as an abstract idea that involves a method of organizing activity) in a meaningful way and/or includes other meaningful limitations beyond generally linking the use of the alleged abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the alleged abstract idea”
[remarks page 15}.  He specifically argues:

“any alleged abstract idea in claim 4 is meaningfully limited by at least the feature of generating an account identifier mapping table having first entries that are specifically defined as including a unique identifier, an account identifier, and a time stamp of when the first entry was added to the mapping table”.
[remarks page 15}.  Examiner respectfully disagrees.
The mapping feature is explained at a high level of generality such that no technology is indicated, much less, having an improvement thereof. 
Applicant argues subject matter eligibility in that:
“the type of transactions in claim 4 is limited to electronic transactions and the second entries are added to the table for electronic transactions between accounts, where each second entry includes an account identifier of a recipient account in a respective electronic transaction, a time stamp of when the respective electronic transaction occurred, and a respective one of the unique identifiers involved in the respective electronic transaction”.
[remarks page 15}.  Examiner respectfully disagrees for similar reasons as stated above.  In that the transactions are limited to “electronic” transactions (emphasis added), electronic transactions do not indicate that they are treated or handled differently than other types of transactions.
Applicant argues subject matter eligibility in that:
“claim 4 is meaningfully limited by the definition of how a balance of each account in the account identifier mapping table is represented by a sum of the predetermined monetary values of a subset of the unique identifiers that are mapped to the respective account and that have the most recent time stamps in the first entries and the second entries”. compared to other time stamps for the subset of the unique identifiers in the first entries and the second entries
[remarks page 15}.  Examiner respectfully disagrees in that the mapping, time stamps, etc. do not indicate an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself.
Applicant argues subject matter eligibility in that:
“claim 4 is meaningfully limited by steps of ‘receiving a request to conduct further analysis of the account identifier mapping table’ and ‘conducting the further analysis of the account identifier mapping table’”.
[remarks page 16}.  Examiner respectfully disagrees for similar reasons as stated above.  
Applicant argues subject matter eligibility in that claim 4 incorporates a practical application and/or address a number of technical problems in the field by ensuring that stimulus money is used for an intended purpose [remarks page 16].  Examiner respectfully disagrees in that the claims do not discuss stimulus money nor an intended purpose thereof.  In that  the method of claim 4 includes receiving a request for further analysis of the account identifier mapping table and conducting the further analysis of the account identifier mapping table does not signify any monitoring economic activity, any tracing money laundering or any other “illicit” activity as purported by the Applicant.
Rejections have been clarified herein in view of amended claim language and the January 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG.
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered. Although Examiner does not necessarily agree with Applicant’s contention regarding the cited prior art, Examiner cites new § 112(b) rejections and § 101 rejections based on January 2019 Patent Subject Matter Eligibility Guidance which prevent the Examiner from properly construing claim scope at this time. 
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 


Priority
This application, filed on 03 September 2020 is a continuation of application of 15/149,229, filed 9 May 2016, and is now US Patent No. 10,769,599.  Accordingly, this claim is given priority to 9 May 2016.
Claim Interpretation
The wherein clause of claims 4, 13 and 22 do not in any way effect the method steps performed in independent claim 1.  For example, the representative limitations of claim 4:
wherein an amount of the respective electronic transaction is equal to a sum of the predetermined monetary values of the unique identifiers involved in the respective electronic transaction, and
wherein, at a given time, a respective account in the plurality of accounts has a balance equal to a sum of the predetermined monetary values of a subset of the unique identifiers that are mapped to the respective account and that have the most recent time stamps in the first entries and the second entries compared to other time stamps for the subset of the unique identifiers in the first entries and the second entries;
describe data and do not affect the method step of: 
adding, for electronic transactions between the plurality of accounts, second entries to the account identifier mapping table.
As such, such clauses are merely non-functional descriptive material which also do not further limit the claim.
USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ401, 403-04 (Fed. Cir. 1983). Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Gulack, 703F.2d at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981).  However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate.  See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir.  2010).  See MPEP § 2111.05.
Claim Objections
Claims 4, 13 and 22 are objected to because the language is rhetorical such that it is not clear what concept the Applicant is trying to claim.  For example, the limitations of claim 4:
wherein an amount of the respective electronic transaction is equal to a sum of the predetermined monetary values of the unique identifiers involved in the respective electronic transaction, and
wherein, at a given time, a respective account in the plurality of accounts has a balance equal to a sum of the predetermined monetary values of a subset of the unique identifiers that are mapped to the respective account and that have the most recent time stamps in the first entries and the second entries compared to other time stamps for the subset of the unique identifiers in the first entries and the second entries;
describe data and do not affect the method step of: 
adding, for electronic transactions between the plurality of accounts, second entries to the account identifier mapping table.
As such, such clauses are merely non-functional descriptive material which also do not further limit the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,769,599.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is broader than the claim of the patent.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 11 and 20 recite “determining that the first account is involved in illicit activity when the second account is an account known to be involved in the illicit activity”.  However, the specification does not indicate how illicit activity is determined. As per [0035] of US Pub 20200402029 of the Applicant’s specification:
[0035] The disclosure could help government institutions to trace money laundering, terrorist financing, and other illicit activity by providing an unprecedented level of detail to financial transactions, both in a backward-looking and forward-looking fashion. One example of the urgency of such needs is the recent attempt by various European authorities to reduce or ban the circulation of EUR 500 notes—an effort subsequently echoed by various American policymakers in relation to USD 100 notes in the United States as well.
However, this does not indicate how illicit activity is determined.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4, 13 and 22, the representative limitation:
wherein, at a given time, a respective account in the plurality of accounts has a balance equal to a sum of the predetermined monetary values of a subset of the unique identifiers that are mapped to the respective account and that have the most recent time stamps in the first entries and the second entries compared to other time stamps for the subset of the unique identifiers in the first entries and the second entries;
is vague and indefinite in that it is not clear to the Examiner what the Applicant is trying to convey.  Specifically, the phrase “that have the most recent time stamps in the first entries and the second entries compared to other time stamps for the subset of the unique identifiers in the first entries and the second entries” appears to be missing a verb or some other part of speech.
Claims 4, 13 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  In the representative limitations:
adding, for electronic transactions between the plurality of accounts, second entries to the account identifier mapping table, each second entry including an account identifier of a recipient account in a respective electronic transaction, a time stamp of when the respective electronic transaction occurred, and a respective one of the unique identifiers involved in the respective electronic transaction,
wherein an amount of the respective electronic transaction is equal to a sum of the predetermined monetary values of the unique identifiers involved in the respective electronic transaction, and
wherein, at a given time, a respective account in the plurality of accounts has a balance equal to a sum of the predetermined monetary values of a subset of the unique identifiers that are mapped to the respective account and that have the most recent time stamps in the first entries and the second entries compared to other time stamps for the subset of the unique identifiers in the first entries and the second entries;
The omitted steps are:
 arranging the “amount of the respective electronic transaction” to be equal to the “sum of the predetermined monetary values of the unique identifiers involved in the respective electronic transaction”; and
arranging at a given time, each “respective account in the plurality of accounts” to have “a balance equal to a sum of the predetermined monetary values of a subset of the unique identifiers that are mapped to the respective account”; 
These omitted steps need to convey, to one having ordinary skill in the art, how to perform these “arranging” steps.  Correction is required.
Claims 4, 13 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the first limitations in the claim and the limitations:
receiving, by the processor, a request to conduct further analysis of the account identifier mapping table; and
conducting, by the processor, the further analysis of the account identifier mapping table.
Specifically, the request to conduct further analysis of the account identifier mapping table is not related to the prior limitations.  Perhaps the Applicant means to claim “receiving a request to conduct further analysis based on some comparison of data in the account identifier mapping table” (emphasis added).  However, such comparison can not be determined based on the claim language.  Correction is required.
Regarding claims 6,  8, 15, 17 and 23, phrases such as “prearranged bits reflects information about each unique identifier” are vague and indefinite in that it is not clear what the metes and bounds of the term “reflects” are.  Perhaps the Applicant means to convey “includes information about each unique identifier”.  However, that is not evident.  As such, the claims appear to be non-functional descriptive data in that they do not affect the method indicated in their respective independent claim.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 5-12, 14-21 and 23 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 4-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 4 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 4-12 are directed to a method of manipulating data which is a judicial exception of a method of organizing activity. 
Claim 1 recites, in part, a method performing the steps of:
generating an account identifier mapping table including first entries that map unique identifiers to a plurality of accounts based on balances of the plurality of accounts,
adding, for electronic transactions between the plurality of accounts, second entries to the account identifier mapping table, each second entry including an account identifier of a recipient account in a respective electronic transaction, a time stamp of when the respective electronic transaction occurred, and a respective one of the unique identifiers involved in the respective electronic transaction,
wherein an amount of the respective electronic transaction is equal to a sum of the predetermined monetary values of the unique identifiers involved in the respective electronic transaction, and
wherein, at a given time, a respective account in the plurality of accounts has a balance equal to a sum of the predetermined monetary values of a subset of the unique identifiers that are mapped to the respective account and that have the most recent time stamps in the first entries and the second entries compared to other time stamps for the subset of the unique identifiers in the first entries and the second entries;
receiving a request to conduct further analysis of the account identifier mapping table; and
conducting the further analysis of the account identifier mapping table.
which is a series of steps which describes the judicial exception of the method of organizing activity.
Limitations such as:
wherein each first entry includes a unique identifier, an account identifier, and a time stamp that indicates when the first entry was added to the account identifier mapping table, and
wherein each unique identifier has a same predetermined monetary value;
Limitations such as  “for, electronic transactions” are merely statements of intended use which do not further limit the claim.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
generating, by a processor of a payment system, an account identifier mapping table  
adding by the processor for, electronic transactions second entries (i.e. “groups of data”); 
receiving, by the processor, a request – i.e. “data”; 
producing, by the processor …, an output table; and 
conducting, by the processor, the further analysis.
These additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the device claim 13 and the system claim 22 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 5-12 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 5-12 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the fundamental business practice in the independent claim.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 13-21 otherwise styled as a device method, and claims 22 and 23 styled as a system would be subject to the same analysis.
Additional Comments
Regarding claims 4-23, in view of pending rejections, the Examiner is unable to locate prior art references that anticipate the claimed invention or renders it obvious. 
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Yang:  “OFF NETWORK IDENTITY TRACKING IN ANONYMOUS CRYPTOCURRENCY EXCHANGE NETWORKS”, (US Pub. No. 20160300222 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692